Citation Nr: 0520697	
Decision Date: 08/01/05    Archive Date: 08/17/05

DOCKET NO.  03-19 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for Type II diabetes 
mellitus.  

2.  Entitlement to service connection for a heart disorder.

3.  Entitlement to service connection for neuropathy.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel




INTRODUCTION

The veteran had active service from September 1968 to June 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana.

The case returns to the Board following a remand to the RO in 
May 2004.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  The veteran did not have service, or other duty or 
visitation, in the Republic of Vietnam.    

3.  There is no evidence of Type II diabetes mellitus in 
service or for many years thereafter, and no competent 
evidence of a nexus between the disorder and the veteran's 
period of active service.   

4.  There is no evidence of a heart disorder in service or 
for many years thereafter, and no competent evidence of a 
nexus between the disorder and the veteran's period of active 
service.

5.  There is no evidence of neuropathy in service or for many 
years thereafter, and no competent evidence of a nexus 
between the disorder and the veteran's period of active 
service.




CONCLUSIONS OF LAW

1.  Service connection for Type II diabetes mellitus is not 
established.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.313 (2004).  

2.  Service connection for a heart disorder is not 
established.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.313 (2004).

3.  Service connection for neuropathy is not established.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.313 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2004).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated thereafter.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Some chronic diseases, including arteriosclerosis, diabetes 
mellitus, and other organic diseases of the nervous system, 
are presumed to have been incurred in service, although not 
otherwise established as such, if manifested to a degree of 
ten percent or more within one year of the date of separation 
from service.  38 U.S.C.A. §§ 1101(3), 1112(a)(1); 38 C.F.R. 
§§ 3.307(a)(3), 3.309(a).  

Diseases associated with exposure to certain herbicide agents 
used in support of military operations in the Republic of 
Vietnam (Vietnam) during the Vietnam era will be considered 
to have been incurred in service.  38 U.S.C.A. § 1116(a)(1); 
38 C.F.R. § 3.307(a)(6).  For purposes of establishing 
service connection, to include on a presumptive basis, a 
veteran who served in Vietnam from January 9, 1962 to May 7, 
1975 is presumed to have been exposed to herbicide agents 
absent affirmative evidence to the contrary.  38 U.S.C.A. § 
1116(f); 38 C.F.R. 
§ 3.307(a)(6)(iii).  "Service in Vietnam" includes service 
in the waters offshore or service in other locations is the 
conditions of service involved duty or visitation in Vietnam.  
38 C.F.R. §§ 3.307(a)(6)(iii); 3.313(a).   

The list of diseases associated with herbicide exposure for 
purposes of the presumption include Type II diabetes mellitus 
and acute and subacute peripheral neuropathy.  38 U.S.C.A. 
§ 1116(a)(2); 38 C.F.R. § 3.309(e).  For purposes of 
presumptive service connection, the term "acute and subacute 
peripheral neuropathy" means transient peripheral neuropathy 
that appears within weeks or months of exposure to an 
herbicide agent and resolves within two years of date of 
onset.  38 C.F.R. § 3.309(e), Note 2.  To warrant service 
connection, Type II diabetes mellitus may manifest at any 
time after service; acute and subacute peripheral neuropathy 
must become manifest to a compensable degree within one year 
after the date of last in-service herbicide exposure.  
38 C.F.R. § 3.307(a)(6)(ii).  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b).

The veteran seeks service connection for Type II diabetes 
mellitus, a heart disorder, and neuropathy.  He alleges that 
each disability may be related to exposure to Agent Orange or 
other herbicide agent in service.  

Initially, the Board notes that, in his claim, the veteran 
alleges onset of diabetes mellitus in 1992, heart disease in 
1996, and neuropathy in 1998.  Medical evidence of record 
does not reflect diagnoses of Type II diabetes mellitus and 
cardiac disease until 1996 and no evidence of neuropathy 
until 2002.  In any event, there is no allegation or showing 
of any of these disorders until many years after the 
veteran's separation from service.  Therefore, the 
presumption on in-service incurrence for chronic disease is 
not for application.  38 U.S.C.A. §§ 1101(3), 1112(a)(1); 
38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

In addition, with respect to the Agent Orange claim, the list 
of diseases associated with herbicide exposure for purposes 
of the presumption does not include any cardiac disorder.  
38 C.F.R. § 3.309(e).  Similarly, the veteran is diagnosed as 
having diabetic peripheral neuropathy, which is not acute or 
subacute peripheral neuropathy as contemplated by the 
regulation.  38 C.F.R. § 3.309(e), Note 2.  Therefore, the 
presumption of service connection for diseases associated 
with herbicide exposure does not apply to these two claims.  
38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  

Type II diabetes mellitus is a disease associated with 
herbicide exposure for purposes of the presumption.  
38 C.F.R. § 3.309(e).  However, the Board finds that the 
veteran does not have "service in Vietnam," such that 
exposure to herbicides may not be presumed.  38 C.F.R. §§ 
3.307(a)(6)(iii); 3.313(a).  The National Personnel Records 
Center was able to verify that the veteran had service 
onboard a ship that was in the official waters of Vietnam for 
dates in December 1968, January 1969, February 1969, and 
March 1969.  However, there is no evidence that the veteran 
actually had duty or visitation in Vietnam. Id.  Although the 
veteran's DD Form 214 indicates that he was awarded the 
Vietnam Service Medal, the award does not prove actual 
"service in the Republic of Vietnam" for purposes of the 
regulations.  VA Adjudication Procedures Manual, M21-1, Part 
III, § 4.24.  In fact, the veteran does not allege that he 
left his ship for duty or visitation in Vietnam.  He argues 
that the ship came to within 500 yards of the shore and that 
he was therefore close enough to have been exposed to 
herbicides carried on the wind or rain.  This contention, 
even if true, is insufficient to establish "service in 
Vietnam" for purposes of presumptive exposure to herbicides.  
38 C.F.R. §§ 3.307(a)(6)(iii); 3.313(a).  See VAOPGCPREC 27-
97 (holding that service on a deep-water naval vessel in 
waters off the shore of the Republic of Vietnam does not 
constitute service in the Republic of Vietnam).  Moreover, 
the Board finds absolutely no evidence to support a finding 
of actual exposure to herbicides in service.  

As presumptive service connection is not in order for any of 
the three disabilities at issue, the Board must now determine 
whether direct service connection is warranted.  Combee, 34 
F.3d at 1043.  As already discussed, the veteran has current 
diagnoses for each disability.  However, service medical 
records are negative for any evidence of diabetes, a cardiac 
disorder, or neuropathy.  Moreover, as previously discussed, 
there is no evidence of any of the disabilities for many 
years after service.  Therefore, service connection may not 
be established for chronic disorder shown in service or 
disorder first seen in service with continuous symptoms 
thereafter.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. at 
494-97.     

Moreover, there is no competent medical evidence of a nexus 
between any of the disorders at issue and the veteran's 
period of active naval service.  Boyer, 210 F.3d at 1353; 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).  That 
is, there is simply no medical evidence that relates 
etiologically the diabetes mellitus, heart disorder, or 
neuropathy to service.  The veteran's personal, lay opinion 
that the disorders somehow are associated with service is not 
competent evidence required to establish service connection.  
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  
The Board acknowledges that private medical evidence 
establishes a relationship between the veteran's Type II 
diabetes mellitus and both his heart disease and his 
peripheral neuropathy.  However, absent a medical 
determination that the diabetes is related to service, there 
is no basis to establish service connection for heart disease 
or peripheral neuropathy.   See 38 C.F.R. § 3.310(a) (service 
connection for a disorder proximately due to or the result of 
a service-connected disability).  

In conclusion, the Board finds that the preponderance of the 
evidence is against service connection for Type II diabetes 
mellitus, a heart disorder, and neuropathy.  38 U.S.C.A. § 
5107(b).  There is no evidence of any disorder in service or 
for many years thereafter, and no competent evidence of a 
nexus between any disorder and the veteran's period of 
service.  Therefore, the Board cannot conclude that the 
evidence is so evenly balanced as to require resolution of 
doubt in the veteran's favor. Id.  The appeal is denied.     

VCAA

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  That is, by way 
of letters dated in June 2002 and May 2004, the RO advised 
the veteran of the evidence needed to substantiate his claims 
and explained what evidence VA was obligated to obtain or to 
assist the veteran in obtaining and what information or 
evidence the veteran was responsible to provide.  In 
addition, the April 2003 statement of the case and the 
February 2005 supplemental statement of the case include the 
text of the regulation that implements the notice and 
assistance provisions from the statute.  Accordingly, the 
Board finds that the RO has provided all notice required by 
the VCAA.  38 U.S.C.A. § 5103(a).  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).   

The Board notes that the RO provided its initial VCAA notice 
in June 2002, prior to the September 2002 adverse 
determination on appeal.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).  Although it supplemented that notice with 
information provided in the May 2004 VCAA letter, neither the 
veteran nor his representative has offered any showing or 
allegation that doing so resulted in any prejudice to the 
veteran.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005) (the 
appellant bears the initial burden of demonstrating VA's 
error in the adjudication of a claim and how that error was 
prejudicial).  In addition, the Board observes that the May 
2004 VCAA letter specifically asks the veteran to submit any 
evidence in his possession that pertains to the appeal.  
Pelegrini, 18 Vet. App. at 120-21. 

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, service personnel records, 
and VA Agent Orange Registry Examination report.  The veteran 
has submitted medical records from several private providers.  
He has not identified any VA medical treatment or authorized 
the release of any additional private medical evidence.  
Therefore, the Board finds that the duty to assist has been 
met.  38 U.S.C.A. § 5103A.   

The Board is also satisfied as to compliance with its 
instructions from the May 2004 remand.  See Stegall v. West, 
11 Vet. App. 268 (1998).


ORDER

Service connection for Type II diabetes mellitus is denied.

Service connection for a heart disorder is denied.

Service connection for neuropathy is denied.  



	                        
____________________________________________
	JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


